UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2266



RONALD I. NANCE,

                                              Plaintiff - Appellant,

          versus


JOHN POTTER, Postmaster General, United States
Postal Service,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Frank W. Bullock, Jr.,
District Judge. (CA-01-1083-1)


Submitted:   November 26, 2003             Decided:    March 2, 2004


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Romallus O. Murphy, Greensboro, North Carolina, for Appellant.
Anna Mills Wagoner, United States Attorney, Lynne P. Klauer,
Assistant United States Attorney, Greensboro, North Carolina;
Eric J. Scharf, Stephan J. Boardman, UNITED STATES POSTAL SERVICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Ronald I. Nance appeals from the district court’s order

awarding summary judgment to the Postal Service on his employment

discrimination complaint.   Our review of the record, the parties’

briefs, and the district court’s opinion discloses no reversible

error.   The doctrine of res judicata bars the only claim Nance

advances on appeal -- a claim of Rehabilitation Act discrimination.

Accordingly, we affirm on the reasoning of the district court.

Nance v. Potter, No. CA-01-1083-1 (M.D.N.C. Oct. 1, 2002).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -